Order of filiation of the Court of Special Sessions of the City of New York, Borough of Brooklyn, unanimously affirmed, with costs. The limitation of territorial application of chapter 434 of the Laws of 1930* does not render the statute invalid. (Matter of Morgan [In re Rolle], 114 App. Div. 45, 54; People v. Havnor, 149 N. Y. 195; Hayes v. Missouri, 120 U. S. 68; People ex rel. Armstrong v. Warden, 183 N. Y. 223; People ex rel. Ward v. McCann, 117 Misc. 798; People ex rel. White v. Comr. of Correction, 198 App. Div. 384; People ex rel. Kipnis v. McCann, 199 id. 30.) Rules of evidence are at all times subject to modification and control by the Legislature, and changes thus made may be made applicable to existing causes of action. (Howard v. Moot, 64 N. Y. 262.) Likewise as to procedural changes. (Sackheim v. Pigueron, 215 N. Y. 62.) The statute is not an ex post facto law. ( People v. Qualey, 210 N. Y. 202.) Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ.

 Amdg. and repealing Inf. Grim. Cts. Act (Laws of 1910, chap. 659), art. 3-B, as added by Laws of 1929, cha.p. 434.— [Rep.